Justice Stevens,
with whom Justice Rehnquist joins,
dissenting.
Congress has defined the essential elements of the Nation’s labor policy by creating certain basic federal rights and providing procedures for their enforcement. To enable the fed*631eral courts to carry out that basic policy, the Court in Textile Workers v. Lincoln Mills, 353 U. S. 448, construed § 301 (a) of the Labor Management Relations Act, 1947, 61 Stat. 156, 29 U. S. C. § 185 (a), as a grant of authority to fashion substantive rules of law concerning the making and enforcement of contracts between management and labor. The question this case presents is whether that statute conferred any such lawmaking power on the federal courts in cases arising out of contracts between two labor organizations.
In Textile Workers v. Lincoln Mills, supra, the Court was presented with the question whether § 301 (a), which “is drafted in terms which appear to be exclusively jurisdictional,” Textile Workers Union v. American Thread Co., 113 F. Supp. 137, 139 (Mass. 1953), was meant by Congress to be an authorization for “federal courts to fashion a body of federal law for the enforcement of . . . collective bargaining agreements . . . .” 353 U. S., at 451. After examining the legislative history of § 301, the Court concluded that Congress intended to make collective-bargaining agreements between unions and employers binding on both parties and, more importantly, to provide for a “procedure for making such agreements enforceable in the courts by either party.” Id., at 453.1 *632Because Congress had unambiguously declared its purpose to encourage the collective-bargaining process by making collective-bargaining agreements enforceable by' the Judiciary, see id., at 453-456, the Court concluded that the remedy fashioned by the District Court, specific performance of an agreement to arbitrate a dispute over a grievance, was a proper implementation of the national policy that Congress had defined. Thus the Court's holding that a federal court could order specific enforcement of such an agreement created a new rule of law not supported by express statutory authority. Rather it was one example of the “range of judicial inventiveness" implicitly authorized by Congress. Id., at 457. The Court also concluded that such authorization was not unconstitutional, because “[t]he power of Congress to regulate these labor-management controversies under the Commerce Clause is plain." Ibid.2
*633Two important conclusions may be derived from the Court’s opinion in Lincoln Mills. First, underlying the Court’s holding was the settled principle that because of the effect of collective-bargaining agreements on industrial peace, the regulation of those agreements is a permissible exercise of Congress’ power under the Commerce Clause. Therefore, if § 301 authorized the creation of ‘federal common law, then cases brought pursuant to that section would be cases “arising under” the “laws” of the United States within the meaning *634of Art. Ill, § 2, of the Constitution.3 Second, the legislative history of § 301 provided the basis for the Court’s conclusion that § 301 was not merely a grant of jurisdiction in cases involving agreements between unions and employers but rather was a congressional authorization for the federal courts to create substantive rules to promote the important federal interests underlying the enforcement of collective-bargaining agreements. Therefore, the federal interest in industrial peace and the authorization to federal courts under § 301 to create rules to enforce collective-bargaining agreements have together resulted in the creation of federal rights for both unions and employers.4
Neither of the basic conclusions emerging from Lincoln Mills is applicable to suits on contracts between labor unions. First, there is no indication in the statute that Congress has concluded that disputes over contracts between unions present the threat to industrial peace sufficient to justify Congress’ exercise of its power under the Commerce Clause.5 *635More importantly, even were there such indication, the legislative history of § 301 provides no support for a conclusion that Congress intended the courts to create substantive law to govern contractual disputes between unions. The legislative history of the clause relating to agreements between labor organizations does not contain even the “few shafts of light” which the Court in Lincoln Mills found helpful in construing the clause relating to contracts between employers and unions. As the Court recognizes, ante, at 623, “there is no specific legislative history on the phrase to explain what Congress meant.” The absence of such legislative history dictates the conclusion that Congress intended the clause “or between any such labor organizations” to be a mere grant of jurisdiction over all cases arising out of contracts between unions in which a federal question otherwise exists.6 There is no justification for the conclusion that Congress perceived contracts between unions to involve any federal interest sufficient to warrant the creation of federal rights.
As the Court construes the statute, however, it purports to confer authorization on federal courts to create substantive *636federal common law to govern disputes between two unions over a union constitution. The local union in this case, however, has no federal right to autonomy and the international has no federal right to consolidate its locals. Congress has identified no national policy favoring or disfavoring the consolidation of local unions.7 Unless contracts between unions have some form of federal protection, the statute as the Court construes it is the equivalent of a statute authorizing federal jurisdiction over all litigation between people named Smith, Jones, or Stevens. Some such cases would present federal questions; some would not.8 One union may rent office space to another, lend it money, or manage its credit union. No federal power is implicated by contracts of that kind,9 and no *637federal rights support the conclusion that courts with the limited jurisdiction described in Art. Ill of the Constitution may adjudicate issues arising out of such contracts.10
The conclusion that suits on contracts between labor unions are not cases “arising under” federal law is further illustrated by the choice of law that district courts would have to make in such cases. The Court states, ante, at 627, that courts must follow the command of Lincoln Mills by fashioning the federal law by looking to the “ ‘policy of our national labor laws.’ ” See Lincoln Mills, 353 U. S., at 456. But in explaining the conclusion that federal interests justified the creation of a body of law to govern the enforceability of collective-bargaining agreements, the Lincoln Mills Court indicated that the broad lawmaking powers would be limited and guided by “the penumbra of express statutory mandates” and “by looking at the policy of the legislation and fashioning a remedy that will effectuate that policy.” Id., at 457. Five years later, in Teamsters v. Lucas Flour Co., 369 U. S. 95, the Court indicated that this national policy was best served by the establishment of a uniform body of law applicable to § 301 suits and held that state courts deciding § 301 suits must apply the federal common law.11 In the context presented by *638this case, however, because the statute does not give a clue as to the federal interest regarding contracts between unions, and because there is thus no federal scheme to follow, district courts will have little choice but to borrow state law.12 Moreover, in the absence of some guideposts planted in federal interests, the ability to obtain — and the need for — uniformity will be greatly reduced. It is difficult to conceive how the Nation’s interest in industrial peace will be served by the creation of a body of federal law which will be based on state law and which will in large part vary from State to State.
I believe that this case presents no substantive federal ques*639tion.13 The case does not arise under “the laws of the United States,” and the Court of Appeals was quite right in holding that it had no subject-matter jurisdiction.
*638“Where the federal courts have to create a body of law, we don’t believe that the normal course is to start from scratch. It’s a process of incorporation except in the case of incompatibility. It’s difficult for me to visualize an incompatibility between federal law and state law if the dispute is on whether a local union which owes another local union that is unrelated $500 has in fact violated a promissory note.” Tr. of Oral Arg. 16.
*639I respectfully dissent.

 The Court admitted that the legislative history of § 301 is “somewhat cloudy and confusing” but found “a few shafts of light to illuminate our problem.” 353 U. S., at 452. The Court noted that the Conference Committee had dropped a provision which would have made the failure to abide by an agreement to arbitrate an unfair labor practice because “the enforcement of that contract should be left to the usual processes of the law and not to the National Labor Relations Board.” H. R. Conf. Rep. No. 510, 80th Cong., 1st Sess., 42 (1947); 1 NLRB, Legislative History of the Labor Management Relations Act, 1947, p. 546 (hereinafter Legislative History). Both the Senate Report and the House Report indicated that collective-bargaining agreements should be binding and enforceable in the courts by either party. See 353 U. S., at 453. Moreover, Congress wanted to promote the inclusion of no-strike clauses in collective-bargaining agreements:
“The chief advantage which an employer can reasonably expect from a *632collective labor agreement is assurance of uninterrupted operation during the term of the agreement. Without some effective method of assuring freedom from economic warfare for the term of the agreement, there is little reason why an employer would desire to sign such a contract.” S. Rep. No. 105, 80th Cong., 1st Sess., 16 (1947) (hereinafter 1947 Senate Report), 1 Legislative History, at 422.
Because agreements to arbitrate are the quid pro quo of a no-strike clause, the Court concluded that Congress intended agreements to arbitrate to be enforceable under § 301. 353 U. S., at 455.


 The Court cited NLRB v. Jones & Laughlin Steel Corp., 301 U. S. 1, for that proposition. In that case, decided in 1937, the Court sustained the constitutionality of the National Labor Relations Act as a valid exercise of Congress’ power under the Commerce Clause. The Court stated:
“When industries organize themselves on a national scale, making their relation to interstate commerce the dominant factor in their activities, how can it be maintained that their industrial labor relations constitute a forbidden field into which Congress may not enter when it is necessary to protect interstate commerce from the paralyzing consequences of industrial war? We have often said that interstate commerce itself is a *633practical conception. It is equally true that interferences with that commerce must be appraised by a judgment that does not ignore actual experience.
“Experience has abundantly demonstrated that the recognition of the right of employees to self-organization and to have representatives of their own choosing for the purpose of collective bargaining is often an essential condition of industrial peace. Refusal to confer and negotiate has been one of the most prolific causes of strife.” Id., at 41-42.
Thus 20 years later, when Lincoln Mills was decided, it was well settled that labor-management relations had an effect on interstate commerce. Moreover, although the legislative history of the LMRA is “cloudy and confusing” as to the question whether § 301 was substantive or jurisdictional, the legislative history of the statute and of § 301 in particular clearly indicates that the enforcement of collective-bargaining agreements has an effect on industrial peace and therefore on interstate commerce. The primary purpose of the Act was “to promote the achievement of industrial peace through encouragement and refinement of the collective bargaining process.” Charles. Dowd Box Co. v. Courtney, 368 U. S. 502, 509. With respect to the subject matter of § 301 the Senate Report stated:
“[T]o encourage the making of agreements and to promote industrial peace through faithful performance by the parties, collective agreements affecting interstate commerce should be enforceable in the Federal courts.
“Statutory recognition of the collective agreement as a valid, binding, and enforceable contract is a logical and necessary step. It will promote a higher degree of responsibility upon the parties to such agreements, and will thereby promote industrial peace.” 1947 Senate Report, at 16-17, 1 Legislative History, at 422-423.


 The Court did not rely on the view that § 301 had the effect of making a labor union a federal entity comparable to a national bank, with the consequence that a potential federal question concerning its authority might arise in any litigation to which it was a party, thus providing a basis for federal jurisdiction whenever a union was a litigant. See Osborn v. Bank of the United States, 9 Wheat. 738; Lincoln Mills, 353 U. S., at 470-473 (Frankfurter, J., dissenting).


 “In the 1947 Taft-Hartley Act Congress sought to promote numerous policies. One policy of particular importance — if not the overriding one— was the policy of free collective bargaining. See Teamsters v. Lucas Flour Co., 369 U. S. 95, 104 (1962); NLRB v. Insurance Agents, 361 U. S. 477, 488 (1960); Textile Workers v. Lincoln Mills, supra, at 453-454.” Carbon Fuel Co. v. Mine Workers, 444 U. S. 212, 218.


 Although it need not have looked beyond the legislative history of the Labor Management Relations Act to conclude that regulation of collective-bargaining agreements affect industrial peace, the Lincoln Mills Court cited Jones & Laughlin, supra, a case construing the NLRA, for that proposition. In this case, however, the Court has pointed to no other decisional or statutory authority indicating that all agreements be*635tween unions have an effect on industrial peace and thus on interstate commerce.


 The only reference to the clause in the legislative history, in a summary of the Act prepared by Senator Taft and inserted in the Congressional Record, does not indicate that the clause is anything more than jurisdictional:
“Section 301 differs from the Senate bill in two respects. Subsection (a) provides that suits for violation of contracts between labor organizations, as well as between a labor organization and an employer, may be brought in the Federal courts.” 93 Cong. Rec. 6445 (1947), 2 Legislative History, at 1543.
Although this sentence refers also to the clause relating to agreements between a labor organization and an employer — a clause which is more than a grant of jurisdiction — the additional legislative history with respect to such agreements provides some justification for concluding that that portion of § 301 is substantive. No such justification is present, however, with respect to agreements between labor unions.


 The test adopted by the Court of Appeals in this ease required district courts to identify a “significant impact on labor-management relations or industrial peace” prior to exercising jurisdiction under § 301. See 628 F. 2d 812, 820. The Court of Appeals found no such impact. In Lincoln Mills the Court not only found a federal interest in the enforcement of collective-bargaining agreements but also specifically found a federal interest in enforcing the clause requiring arbitration at issue there. Because Congress was desirous of promoting agreements not to strike, and because agreements to arbitrate are the quid pro quo for agreements not to strike, the Court could infer a congressional belief that industrial, peace could be fostered by the enforcement of such arbitration agreements. See 353 U. S., at 455.


 Because §301 indisputably grants jurisdiction over contract actions between two unions, there is of course no need to give the statute the broad reading given it by the Court in any case in which there is otherwise a federal question and the case thus otherwise arises under federal law.


 Although the Court states, ante, at 627, that “[w]e do not need to say that every contract imaginable between labor organizations is within § 301 (a),” the Court cannot so easily limit its opinion. The Court’s opinion permits the creation of federal law in a dispute implicating no federal interest. Absent a limitation restricting §301 (a) jurisdiction on the basis of the presence of a federal interest or right, it will be difficult for district courts to determine what contracts are not encompassed by §301 (a).


 If the statute is read the way that the Court reads it, its constitutionality is suspect, because the statute purports to give the federal courts jurisdiction over suits which are not “arising under” federal law within the meaning of Art. Ill, § 2, of the Constitution. Because, however, “an Act of Congress ought not be construed to violate the Constitution if any other possible construction remains available,” NLRB v. Catholic Bishop of Chicago, 440 U. S. 490, 500, and because I accordingly interpret the statute to be no more than a grant of jurisdiction, I would not reach the constitutional question.


 The Court recognized the federal interest in uniformity:
“[T]he subject matter of § 301 (a) ‘is peculiarly one that calls for uniform law.’ Pennsylvania R. Co. v. Public Service Comm’n, 250 U. S. 566, 569; see Cloverleaf Butter Co. v. Patterson, 315 U. S. 148, 167-169. The possibility that individual contract terms might have different meanings under *638state and federal law would inevitably exert a disruptive influence upon both the negotiation and administration of collective agreements.
“The importance of the area which would be affected by separate systems of substantive law makes the need for a single body of federal law particularly compelling. The ordering and adjusting of competing interests through a process of free and voluntary collective bargaining is the keystone of the federal scheme to promote industrial peace. State law which frustrates the effort of Congress to stimulate the smooth functioning of that process thus strikes at the very core of federal labor policy. With due regard to the many factors which bear upon competing state and federal interests in this area, California v. Zook, 336 U. S. 725, 730-731; Rice v. Santa Fe Elevator Corp., 331 U. S. 218, 230-231, we cannot but conclude that in enacting § 301 Congress intended doctrines of federal labor law uniformly to prevail over inconsistent local rules.” 369 U. S., at 104-105.


 The petitioners agree that the “federal common law” will be borrowed from state law, and as the following statement by petitioners’ counsel at oral argument illustrates, existing federal law may contribute little to the formulation of the new “federal” rule:


 This case is important not because of its unremarkable holding that a union constitution is a contract but because the case is a striking example of the easy way in which this Court enlarges the power of the Federal Government — and the Federal Judiciary in particular — at the expense of the States.